TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00153-CV


William Lee Jackson, Appellant

v.

Melissa D. Shackelford, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
NO. D-03-0928-C, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant William Lee Jackson's brief was originally due on August 29, 2005.  His
attorney filed a motion to withdraw and a motion to extend the time for Jackson to file his brief.  We
granted the motion to withdraw and extended the time for Jackson to file his brief until November 
15, 2005.  No brief has been filed.  On November 22, the clerk's office informed Jackson that his
brief was overdue and that his appeal would be dismissed if he did not respond by December 2.  We
have received no response.  Accordingly, we dismiss Jackson's appeal for want of prosecution.

  					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   January 9, 2006